UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


LANCE HANSON,

                                         Plaintiff,
                                                                              9:18-CV-1257
                v.                                                            (DNH/CFH)

THE PEOPLE OF THE STATE
OF NEW YORK ON BEHALF
OF THE PAROLE COMMITTEE
BOARD AT ULSTER CORRECTIONAL
FACILITY, and ULSTER COUNTY
WHERE CLAIM AROSE,

                                         Defendants.


APPEARANCES:

LANCE HANSON
Plaintiff, pro se
109-20 Francis Lewis Blvd
Queens Village, NY 11429

DAVID N. HURD
United States District Judge

                                          DECISION and ORDER

I. INTRODUCTION

        In November 2017, pro se plaintiff Lance Hanson ("Hanson" or "plaintiff") commenced

this civil rights action asserting claims arising out of his confinement in the custody of the

New York Department of Corrections and Community Supervision ("DOCCS"). Dkt. No. 1.

Plaintiff did not pay the filing fee for this action and seeks leave to proceed in forma pauperis

("IFP"). Dkt. No. 2.1


        1
          This case was transferred to this District from the Eastern District of New York on October 25, 2018.
See Dkt. No. 7.
II. DISCUSSION

        "28 U.S.C. § 1915 permits an indigent litigant to commence an action in a federal

court without prepayment of the filing fee that would ordinarily be charged." Cash v.

Bernstein, No. 09-CV-1922, 2010 WL 5185047, at *1 (S.D.N.Y. Oct. 26, 2010). 2

        Where a plaintiff has been granted in forma pauperis status, service of process is

effected on his or her behalf by the U.S. Marshals Service. See Fed. R. Civ. P. 4(c)(2)

(explaining that U.S. Marshals Service must be appointed to serve process when plaintiff is

authorized to proceed in forma pauperis); 28 U.S.C. § 1915(d) ("[T]he officers of the court

shall issue and serve all process and perform all duties in [in forma pauperis] cases.").

        In appropriate circumstances, pro bono counsel may also be appointed to represent a

litigant proceeding in forma pauperis. See 28 U.S.C. § 1915(e)(1). "The question of whether

a plaintiff qualifies for IFP status is within the discretion of the district court." DiGianni v.

Pearson Educ., No. 10-CV-0206, 2010 WL 1741373, at *1 (E.D.N.Y. Apr. 30, 2010).

        Hanson was confined at Wyoming Correctional Facility when he signed his IFP

application on November 20, 2017. Dkt. No. 2 at 1-2. Thereafter, plaintiff advised the Court

that he was scheduled to be released from DOCCS custody on May 22, 2018, and provided

a non-custodial post-release address. Dkt. No. 5. According to information publicly available

on the DOCCS website, plaintiff was released from custody on parole on May 22, 2018. See

http://nysdoccslookup.doccs.ny.gov. Because plaintiff's IFP application does not reflect his

current post-release financial condition, the Court cannot determine whether he has



        2
          "Although an indigent, incarcerated individual need not prepay the filing fee at the time of filing, he
must subsequently pay the fee, to the extent he is able to do so, through periodic withdrawals from his inmate
accounts." Cash, 2010 WL 5185047, at *1.

                                                         2
established sufficient economic need. Accordingly, plaintiff's IFP application is denied

without prejudice and with leave to renew.3

        If Hanson wishes to proceed with this action, he must comply with the filing fee

requirements within thirty (30) days of the filing date of this Decision and Order. Plaintiff is

advised that his failure to timely comply with this Decision and Order will result in the

dismissal of this action without prejudice, without further order of this Court.

        In the event Hanson timely complies with this Decision and Order, the will consider the

merits of plaintiff's request for consolidation (Dkt. No. 4), which he filed prior to his release

from DOCCS custody. At this time, however, that motion is denied without prejudice.

III. CONCLUSION

        Therefore, it is

        ORDERED that

        1. Plaintiff's IFP application (Dkt. No. 2 at 1-2) is DENIED without prejudice and

with leave to renew;

        2. Plaintiff's authorization form (Dkt. No. 2 at 3) is STRICKEN from the docket as

unnecessary;

        3. Plaintiff's request for consolidation (Dkt. No. 4) is DENIED without prejudice;

        4. Should plaintiff wish to proceed with this action, he must either (i) pay the $400.00

filing fee, or (ii) submit a renewed IFP application detailing his current post-release financial

condition within thirty (30) days from the date of the filing of this Decision and Order;



        3
            In light of plaintiff's release from custody, the provisions of 28 U.S.C. § 1915(e) requiring prisoners to
pay the filing fee over time from funds available in their inmate accounts are not applicable. The Clerk is
therefore directed to strike plaintiff's authorization form (Dkt. No. 2 at 3) as unnecessary.

                                                           3
       5. Upon plaintiff's compliance with this Decision and Order, the Clerk shall return the

file to the Court for further consideration and, if appropriate, review of the complaint in

accordance with 28 U.S.C. § 1915(e)(2);

       6. In the event plaintiff fails to timely comply with this Decision and Order, this action

will be DISMISSED without prejudice without further Order of this Court; and

       7. The Clerk shall serve this Decision and Order on plaintiff by mail. The Clerk shall

also send plaintiff a blank IFP application.

       IT IS SO ORDERED.


Dated: November 5, 2018
       Utica, New York.




                                                4
